Citation Nr: 1450007	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-26 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear sensorineural hearing loss.  

2.  Entitlement to service connection for a bowel condition, to include as secondary to service connected degenerative disc disease of the thoracolumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to February 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

It is noted that in the September 2014 Appellant's Brief, the Veteran's representative contended that the Agency of Original Jurisdiction (AOJ), which is the RO, has not yet issued a statement of the case in response to the Veteran's notice of disagreement with a September 2010 rating decision as to the initial rating assigned for a back disorder.  In light of the request for a hearing, the Board does not normally ask for any additional development of the case.  However, this issue should be addressed by the RO at some point.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a November 2009 rating decision, the AOJ denied service connection for left ear sensorineural hearing loss.  He appealed that decision and the AOJ issued a statement of the case in May 2010.  In his June 2010 VA Form 9, the Veteran requested a Board hearing to be held at his local VA office (a Travel Board hearing).  In a December 2011 letter, the AOJ informed the Veteran of a hearing scheduled in January 2012.  Handwritten on that document filed in the record is that it was canceled on the date of the scheduled hearing.  

In a September 2010, the AOJ denied the Veteran's claim of entitlement to service connection for a bowel condition.  He appealed that decision and the AOJ issued a statement of the case in December 2012.  In his January 2013 VA Form 9, the Veteran requested a Board hearing by live videoconference.  

In a September 2014 Appellant's Brief, the Veteran's representative argued that although the AOJ had not certified the appeal as to entitlement to service connection for a bowel disorder to the Board, certification is not a controlling factor as to the Board's jurisdiction.  More significantly for this Remand, the Veteran's representative stated as follows:  

The record additionally indicates that the veteran had twice requested a formal hearing before the Board, initially in his June 2010 substantive appeal when he asked for a BVA Travel Board hearing, and again in his January 2013 substantive appeal when he asked for a Board Video Conference hearing. The record does not contain a withdrawal of the hearing requests.

The representative contended that although the VA Central Office Locator System (VACOLS) indicates that the Veteran cancelled his request for the hearing in January 2012, the representative was unable to locate in the record any such cancellation.  The representative further stated that in the absence of a full grant of benefits, the Board must recognize the Veteran's repeated requests to provide personal testimony before the Board.  

Of record is an August 2014 letter in which the AOJ informed the Veteran that he had been placed on the list for persons awaiting a Travel Board hearing.  However, the Veteran has not yet been scheduled for a hearing.  Based on the record, a Remand is necessary to afford the Veteran an opportunity for a hearing before the Board. 

While the Veteran appears to have cancelled his first request for a hearing, it appears that he has made a second request.  

Accordingly, the case is REMANDED for the following action:

Send the Veteran a letter requesting that he identify whether he wants a hearing before the Board by live videoconference or Travel Board hearing.  Then schedule the requested hearing and notify the Veteran and his representative of the date and time of the hearing in accordance with applicable regulations.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report for the hearing, return the case to the Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



